This is a suit for divorce instituted by appellee, and from a judgment granting the divorce appellant has perfected an appeal. The record was filed in this court on September 18, 1918. Appellant filed her brief in this court on January 23, 1919, 12 days before the case was submitted, and after appellant had been notified that it was set for submission on February 5, 1919. The briefs were not only not filed in the time required, but consist of 19 pages, each of single-spaced typewritten matter. Appellee seeks a dismissal of the appeal on the ground of noncompliance with the rules in regard to the briefs. No good excuse is given for such violation of the rules.
  The appeal is dismissed. *Page 683